Citation Nr: 1128441	
Decision Date: 08/01/11    Archive Date: 08/10/11

DOCKET NO.  08-26 445A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to an initial rating higher than 30 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a rating in excess of 10 percent for residuals of a gunshot wound (GSW) to the right thigh (through and through).

3.  Entitlement to a compensable rating for pseudofolliculitis barbae (PFB).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and C.J.



ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel


INTRODUCTION

The Veteran had active service from September 1967 to April 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2006 rating decision of the Baltimore, Maryland Regional Office (RO) of the Department of Veterans Affairs (VA).  That decision, in part, denied the Veteran's claims for an initial rating in excess of 30 percent for PTSD, for a rating in excess of 10 percent for residuals of a GSW to the right thigh (through and through), and for a compensable evaluation for PFB.

The Veteran and a friend testified before the undersigned Acting Veterans Law Judge in June 2011; a copy of the transcript is in the record. 

Because the claim for a higher initial rating for the Veteran's service-connected PTSD involves request for a higher rating following the grant of service connection, the Board has characterized this claim in light of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for a previously service-connected disability).  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action, on his part, is required.



REMAND

At his June 2011 hearing, the Veteran testified that his PTSD and GSW disabilities had worsened since his last VA examination.  The Veteran's last VA examinations for his service-connected PTSD and residuals of a GSW to the right thigh (through and through) were in October 2010.  A veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examinations.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).  The Veteran's June 2011 testimony provides evidence of worsening since the last examinations in October 2010.  He is competent to provide an opinion that his disabilities have worsened.  Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  

Regarding the Veteran's claim for a compensable rating for PFB, the Board observes that the most recent VA examination in September 2005 for this disability is almost six years old.  The United States Court of Appeals for Veterans Claims has held that where the Veteran claims that a disability is worse than when originally rated, and the available evidence is too old to adequately evaluate the current state of the condition, VA must provide a new examination.  See Olsen v. Principi, 3 Vet. App. 480, 482 (1992) (citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992)); see also Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991) (observing that where the record does not adequately reveal the current state of the claimant's disability, a VA examination must be conducted).   

To ensure that the record reflects the current severity of the Veteran's PTSD, residuals of a GSW to the right thigh, and PFB, the Board finds that more contemporaneous examinations, with findings responsive to the applicable rating criteria, are needed to properly evaluate the Veteran's disabilities.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).

Additionally, at his June 2011 hearing, the Veteran testified that he has been receiving treatment from the VA Medical Center (VAMC) in Washington, DC.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, VA must obtain all outstanding pertinent treatment records from the Washington DC VAMC for the appeal period, following the current procedures prescribed in 38 C.F.R. § 3.159 as regards requests for records from Federal facilities. 

Finally, the Veteran also testified that he receives treatment for his right leg at Kaiser Permanente.  The most recent treatment records from this healthcare provider are dated April 30, 2004.  On remand, the Veteran should be asked to provide authorization to enable VA to obtain any pertinent private medical records.  See Lind v. Principi, 3 Vet. App. 493, 494 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding records of evaluation and/or treatment of the Veteran from the Washington, DC VAMC, between September 12, 2004 and August 5, 2005, between September 16, 2005 and May 9, 2006, between July 13, 2006 and October 13, 2006, and since October 21, 2010.  All records and/or responses received should be associated with the claims file.

2.  Send to the Veteran and his representative a letter requesting that he provide sufficient information and, if necessary, authorization to enable VA to obtain any additional evidence pertinent to the claims remaining on appeal that is not currently of record.  Specifically request that the Veteran provide authorization to enable VA to obtain all pertinent records from Kaiser Permanente, to include radiological studies, since September 12, 2004.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

3.  After completion of 1 and 2 above, schedule the Veteran for a VA psychiatric examination to ascertain the current severity of his PTSD.  The entire claims file, to include a complete copy of the REMAND must be made available to the examiner designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All appropriate tests and studies should be accomplished (with all results made available to the examiner prior to the completion of his or her report), and all clinical findings should be reported in detail. 

All signs and symptoms of the Veteran's PTSD should be reported in detail.  The examiner should also describe the impact of the Veteran's PTSD disability on his occupational and social functioning, and specifically opine as to the severity of the PTSD.  If it is not possible to separate the effects of a nonservice-connected condition from the Veteran's service-connected PTSD, the examiner should so state.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998).

The examiner should set forth all examination findings, together with the complete rationale for the comments and opinions expressed, in a printed report. 

4.  After completion of 1 and 2 above, schedule the Veteran for a VA examination to ascertain the current severity of his service-connected residuals of a GSW to the right thigh.  The entire claims file, to include a complete copy of the REMAND must be made available to the examiner designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All appropriate tests (to include x-rays, if necessary) and studies should be accomplished (with all results made available to the examiner prior to the completion of his or her report), and all clinical findings should be reported in detail. 

As it relates to the right lower extremity, the examiner is requested to describe what Muscle Group(s) is involved, to include whether the Veteran has Muscle Group XIV involvement.  The examiner should also comment on the severity of impairment for each Muscle Group involved, to include whether the impairment is slight, moderate, moderately severe, or severe in nature.

The examiner should also comment as to what nerve impairment, if any, is a result of the right thigh GSW residuals.  All clinical manifestations of his right thigh GSW residuals, including symptoms and resulting complications, and range of motion studies expressed in degrees, should be provided.  The examiner should state whether there is any pain, weakened movement, excess fatigability or incoordination on movement, and whether there is likely to be additional range of motion loss due to any of the following: (1) pain on use, including during flare-ups; (2) weakened movement; (3) excess fatigability; or (4) incoordination.  The examiner is asked to describe whether pain significantly limits functional ability during flare-ups, or when the thigh is used repeatedly.  All limitation of function must be identified.  

The examiner should set forth all examination findings, together with the complete rationale for the comments and opinions expressed, in a printed report. 

5.  After completion of 1 and 2 above, schedule the Veteran for a VA skin examination to ascertain the current severity of his PFB.  The entire claims file, to include a complete copy of the REMAND must be made available to the examiner designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All appropriate tests and studies should be accomplished (with all results made available to the examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.

With regard to the Veteran's PFB, the examiner should indicate (1) the percentage of the entire body and the percentage of the exposed areas affected; (2) whether constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs were required during any past 12-month period; (3) whether systemic therapy such as corticosteroids or other immunosuppressive drugs were required for a total duration of six week or more, but not constantly, during any past 12-month period; (4) whether intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs were required for a total duration of less than six weeks during any past 12-month period; or (5) whether no more than topical therapy was required during any past 12-month period.  If the Veteran's PFB is manifested by disfigurement of the head, face, or neck or scarring, the examiner should indicate the number and linear measurements of any scars found (in square inches or square centimeters) and comment on any underlying tissue loss, disfigurement, abnormal skin texture,  keloid formation, hypo- or hyper-pigmentation, pain/tenderness, or limitation of function, and whether the surface contour of any scar is elevated or depressed on palpation or adherent to underlying tissue.  The examiner is also asked to provide an opinion concerning the impact of the service-connected right thigh GSW residuals on the Veteran's ability to work.

Unretouched color photographs should be taken and associated with the record.  The rationale for all opinions expressed should be set forth in a printed report.

6.  After completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the claims on appeal, in light of all pertinent evidence and legal authority.  His increased ratings claims should include consideration of whether "staged ratings," pursuant to the decisions in Fenderson, cited to above, and Hart v. Mansfield, 21 Vet. App. 505 (2007), and referral for an extraschedular rating, under the provisions of 38 C.F.R. § 3.321(b)(1), are warranted.  If any benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate supplemental statement of the case, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
M. R. VAVRINA
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


